DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 3/21/2022 has been entered. Claims 1, 4, 5, 7, 10, 11 and 13-22 remain pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on 3/21/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,627,421 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 5, 7, 11, 13, 14 and 16-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Application Publication No. 2005/0244305, hereinafter Fujita.
Regarding claim 1, Fujita teaches an apparatus for biological reactions (figure 1), the apparatus comprising: a substrate (item 10) comprising a substrate surface (the surface of item 10); and a plurality of reaction sites (item 12) within the substrate (figure 1), wherein each reaction site comprises a reaction 
Regarding the limitations of the advancing water contact angle, while Fujita does not address the advancing water contact angle, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface has been established. Absent persuasive evidence that the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface are different, the prior art is considered to have the same properties with respect to the advancing water contact angles as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 4, Fujita teaches wherein the coating material configures the substrate surface and each of the reaction site surface to have the same (the surfaces have the same coating and therefore would have the same hydrophilicity).
Regarding claim 5, while Fujita does not address the receding water contact angle, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface has been established. Absent persuasive evidence that the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface are different, the prior art is considered to have the same properties with respect to the receding water contact angles as that is claimed. MPEP § 2112.01 (I-IV).
Regarding claim 7, while Fujita does not address the difference between the advancing water contact angle and the receding water contact angle, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by 
Regarding claim 11, the method of coating by a vapor deposition process is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Fujita (MPEP § 2113).  Here, the limitations as to the coating by a vapor deposition process is given minimal patentable weight.
Regarding claim 13, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fujita and the apparatus of Fujita is capable of having at most 1 nanoliter of sample loaded into the reaction sites. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Fujita (see MPEP §2114).
Regarding claim 14, Fujita teaches wherein the substrate is composed of a plastic (paragraph [0006]).
Regarding claim 16, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fujita and the apparatus of Fujita is capable of having the biological reaction be an amplification reaction. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Fujita (see MPEP §2114).
Regarding claim 17, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fujita 
Regarding claim 18, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fujita and the apparatus of Fujita is capable of generating a capillary action which determines a volume of the liquid as there would be a capillary action within the wells and they are a defined size. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Fujita (see MPEP §2114).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

Claims 1, 4, 5, 7, 10, 11, 13, 14 and 16-18 is/are additionally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita in view of United States Application Publication No. 2010/0285573, hereinafter Leck.
Regarding claim 1, Fujita teaches an apparatus for biological reactions (figure 1), the apparatus comprising: a substrate (item 10) comprising a substrate surface (the surface of item 10); and a plurality of reaction sites (item 12) within the substrate (figure 1), wherein each reaction site comprises a reaction site surface (the surface of item 12); and a coating material (item 11), wherein the coating material coats the substrate surface and each reaction site surface (figure 1), and each of the coated reaction site surfaces is configured to load the reaction sites with a sample for undergoing a biological reaction (intended use MPEP § 2114 (II)).
Fujita fails to teach the coating material is hexamethyldisilazane (HMDS).
Leck teaches an apparatus for processing samples within a droplet with a hydrophobic coating which can be hexamethyldisilazane (Leek, paragraph [0097]).
Examiner further finds that the prior art contained a device/method/product (i.e., a silicon dioxide coating) which differed from the claimed device by the substitution of component(s) (i.e., silicon dioxide coating) with other component(s) (i.e., hexamethyldisilazane), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a silicon dioxide coating with hexamethyldisilazane), and the results of the substitution (i.e., hydrophobicity of the surface) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a silicon dioxide coating of reference Fujita with a hexamethyldisilazane coating of reference Leck, since the result would have been predictable.

If it is determined that the advancing water contact angle of 70-85 degrees is not considered to be a property of the structure as that is claimed. The courts have held that the use of optimum or workable ranges discovered by routine experimentation is ordinarily within the skill of the art. Furthermore, the MPEP states (MPEP 2144.05) that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made, to determine, through routine experimentation, the claimed optimum advancing water contact, which would allow the sample to enter the reaction sites.
Regarding claim 4, Fujita teaches wherein the coating material configures the substrate surface and each of the reaction site surface to have the same (the surfaces have the same coating and therefore would have the same hydrophilicity).
Regarding claim 5, while Fujita does not address the receding water contact angle, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface has been established. Absent persuasive evidence that the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface are different, the prior art is considered 
If it is determined that the receding water contact angle of 60-100 degrees is not considered to be a property of the structure as that is claimed. The courts have held that the use of optimum or workable ranges discovered by routine experimentation is ordinarily within the skill of the art. Furthermore, the MPEP states (MPEP 2144.05) that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made, to determine, through routine experimentation, the claimed optimum receding water contact, which would allow the sample to enter the reaction sites.
Regarding claim 7, while Fujita does not address the difference between the advancing water contact angle and the receding water contact angle, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In the current case, the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface has been established. Absent persuasive evidence that the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface are different, the prior art is considered to have the same properties with respect to the difference between the advancing water contact angle and the receding water contact angles as that is claimed. MPEP § 2112.01 (I-IV).
If it is determined that the difference between the advancing water contact angle and the receding water contact angle of 0-30 degrees is not considered to be a property of the structure as that is claimed. The courts have held that the use of optimum or workable ranges discovered by routine experimentation is ordinarily within the skill of the art. Furthermore, the MPEP states (MPEP 2144.05) that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454 (CCPA 1955).

Regarding claim 10, modified Fujita teaches wherein the coating material is hexamethyldisilazane (HMDS) (see supra).
Regarding claim 11, the method of coating by a vapor deposition process is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process and is therefore taught by Fujita (MPEP § 2113).  Here, the limitations as to the coating by a vapor deposition process is given minimal patentable weight.
Regarding claim 13, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fujita and the apparatus of Fujita is capable of having at most 1 nanoliter of sample loaded into the reaction sites. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Fujita (see MPEP §2114).
Regarding claim 14, Fujita teaches wherein the substrate is composed of a plastic (paragraph [0006]).
Regarding claim 16, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fujita and the apparatus of Fujita is capable of having the biological reaction be an amplification reaction. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Fujita (see MPEP §2114).
Regarding claim 17, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fujita and the apparatus of Fujita is capable of generating sufficient surface tension force to confine the 
Regarding claim 18, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Fujita and the apparatus of Fujita is capable of generating a capillary action which determines a volume of the liquid as there would be a capillary action within the wells and they are a defined size. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Fujita (see MPEP §2114).

Claim 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujita with or without Leck in view of United States Application Publication No. 2006/0105453, hereinafter Brenan.
Regarding claim 15, Fujita with or without Leck teach all limitations of claim 1; however, Fujita with or without Leck fail to teach the plurality of reaction sites are through-holes.
Brenan teaches a microfluidic array which utilizes a through-holes design for the sample wells as the through-hole design avoids the problem of trapped air in the wells (paragraph [0007)).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the reaction sites as through-holes because it avoids the problem of trapped air in the wells (paragraph [0007]).

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Fujita discloses a biochemical vessel using a silicon dioxide surface because of its biocompatibility, high resistance to organic solvents and its ease of manufacture but fails to disclose or suggest a coated surface characterized by an advancing water contact angle. In the rejection above, it has been determined that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In the current case, the substrate, the plurality of reaction sites and a coating material on the substrate surface and reaction site surface has been established. Absent persuasive evidence that the substrate, the plurality of reaction sites and a coating material on the substrate surface 
Regarding applicant’s argument that the office provides no evidence that it is even possible to configure the coated surface of Fujita to have an advancing water contact angle of 70-85 degrees is not found persuasive. Silicon dioxide is hydrophobic and the advancing water contact angles disclosed are also considered to be hydrophobic and therefore one of ordinary skill in the art would have been able to perform routine experimentation to determine the specified water contact angle. Additionally, the obviousness rejection has been changed to included Leck which teaches using HMDS as the surface coating, which is the same material the specification utilizes, and therefore would be able to achieve the specified advancing water contact angle. Regarding applicant’s argument that the is no rationale as to why one of ordinary skill in the art would have motivation to arrive at the advancing water contact angle of 70-85 degrees is also not found persuasive as the rationale of determining the water contact angle needed in order to allow the sample to enter the reaction sites.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796